Citation Nr: 0419245	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-22 534	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of 
venereal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service in the Marine Corps from 
September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  

A February 2003 Board decision granted applications to reopen 
claims for service connection for PTSD, bilateral hearing 
loss, and residuals of venereal disease.  De novo 
adjudication was deferred pending remand of those issues for 
further development, together with the issue of service 
connection for an acquired psychiatric disorder.  Also, the 
transcript of the veteran's testimony in February 2002 before 
the undersigned Veterans Law Judge was construed to be a 
notice of disagreement (NOD) to a February 2002 rating action 
denying service connection for tinnitus and that matter was 
also remanded for the issuance of a statement of the case 
(SOC).  The veteran has now perfected his appeal as to that 
issue and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran had active service from September 1969 to 
July 1971 and he served in an artillery unit but only served 
in the contiguous waters of the Republic of Vietnam for two 
days in May 1970 and specific stressful events cannot be 
corroborated.  

2.  The veteran did not participate in combat and there is no 
corroboration of noncombat stressors.  

3.  A chronic acquired psychiatric disorder, to include PTSD, 
of service origin is not shown.  

4.  The veteran's current bilateral hearing loss is not shown 
to be of service origin.  

5.  The veteran's current tinnitus is not shown to be of 
service origin.  

6.  Chronic residuals of venereal disease are not shown.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. § 3.303, 3.304(d) and (f) (2003).  

2.  A bilateral hearing loss was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303(b) and (d), 3.385 
(2003).  

3.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(b) and (d) (2003).  

4.  Chronic residuals of venereal disease were not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303(b) and (d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

Since the VCAA was enacted during the pendency of this appeal 
and is a liberalizing law-providing procedural safeguards 
and protections of preliminary notice and assistance to a 
level not previously available, the veteran is entitled to 
the benefit of this new law in his current appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice after the commencement of this appeal.  However, at 
the time of the action appealed, the VCAA was not in effect 
and, thus, no notification could be given.  

This was in not accordance with the holding in Pelegrini.  
Nevertheless, assuming, without conceding, the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-RO-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002).

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a) (West 2002), all questions in 
a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
April 2001 letter was not given prior to the RO adjudication 
of the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Therefore, 
notwithstanding requirements of Pelegrini as to the timing of 
the VCAA notification, deciding this appeal is not 
prejudicial error to the veteran.  

With respect to the VCAA letter of April 2001, the veteran 
was requested to respond within 60 days.  

Considering this in light of the VCAA, it must be noted that 
38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.

Moreover, in a recent precedent opinion of the VA General 
Counsel it was held that the language in Pelegrini stating 
that VA must request all relevant evidence in the claimant's 
possession was dictum and, thus, not binding.  See VAOGC 1-
2004 (the Court's statements in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).   

The veteran's service personnel and medical records have been 
obtained.  Also, his VA outpatient treatment (VAOPT) records 
and relevant private clinical records are on file.  He was 
also afforded VA examinations to determine the etiology of 
his claimed disabilities and he testified at both an RO 
hearing and a hearing before the undersigned Veterans Law 
Judge.  Moreover, an attempt was made to verify his alleged 
inservice stressors.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).   

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Background

Service personnel records received from the National 
Personnel Records Center (NPRC) in March 1997 reflect that on 
May 20 and 21, 1970, the veteran was on the U.S.S. Tioga in 
the contiguous waters of Vietnam, for which he was given the 
Vietnam Service Medal.  He was on the U.S.S. Whitfield, LST 
1169 only in April 1970.  These records, and the service 
medical records (SMRs) do not establish that he was ever in 
mainland Vietnam.  

The veteran's SMRs reflect that the veteran's June 1969 
examination for service entrance was negative and that pure 
tone threshold levels, in decibels, were as follows:

Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
10
-5
-5
---
5
Left 
Ear
15
5
-5
---
15

In an adjunct medical history questionnaire it was noted that 
the veteran had had mumps prior to service. 

In June 1971 it was noted that the veteran had had numerous 
symptoms of venereal disease in the last year.  No 
audiometric testing was done on examination for service 
separation but his hearing of the whispered voice was 15/15 
in each ear and no pertinent abnormality was found.  

On VA examination in September 1972 it was reported that the 
veteran had had gonorrhea during service and now had 
occasional penile "pimples" and the last time had been 
about one week earlier.  On examination he had healed 
folliculitis of the base of the penis but there was no 
evidence of chanchroid or other venereal disease.  On VA 
general medical examination at that time he complained of 
being nervous.  

A report of an October 1992 examination by Dr. Egari reflects 
that the veteran hearing was grossly intact (although 
audiometric testing was apparently not done) and his external 
genitalia was normal.  

The veteran underwent VA hospitalization in November 1993 for 
participation in a Substance Abuse Treatment Program (SATP).  
In November 1993 note that the veteran had a long history of 
heroin abuse.  Clinical records reflect numerous symptoms, 
including psychiatric symptoms, related to substance abuse 
and withdrawal therefrom.  That same month it was also noted 
that he had tinnitus and that he reported having been in 
Vietnam for 3 months.  The discharge diagnoses included 
opiate dependence, alcohol dependence, and opiate withdrawal.  

The veteran underwent VA hospitalization in December 1993 and 
January 1994, before being transferred to the SATP.  The 
discharge summary reflects diagnoses of opiate dependence in 
partial remission and a generalized anxiety disorder.  He 
reportedly had been in combat in Vietnam but denied PTSD 
symptoms.  He reported having used marijuana, heroin, and 
alcohol while in Vietnam.  His medical history included a 
gunshot wound and a right frontal depressed skull fracture 
(and the evidence otherwise shows that these are of 
postservice origin).  He denied any problems related to 
experiences in Vietnam but related having nightmares of 
experiences in the streets of Los Angeles.  His symptoms were 
consistent with a generalized anxiety disorder.  An addendum 
to the discharge summary indicates that he had severe markers 
of a personality disorder with antisocial behavior.  He had 
spent 3 months in Vietnam with the artillery in 1970.  After 
service and being involved with drugs, he had a history of 
having shot and stabbed others, and having been shot and 
stabbed himself.  His PTSD was result of his wars and drug 
abuse in Los Angeles.  

In March 1994 a treating VA psychiatrist stated that he felt 
the veteran had had PTSD since returning from Vietnam.  His 
opiate dependence, which began while in Vietnam, had 
continued as self-medication for severe anxiety symptoms 
which were part of his PTSD.  

On file are VAOPT records of 1994 and 1995, as well as 1997.  
In February 1994 it was noted that he had had a skull 
fracture in August 1993 which had required surgery.  In March 
1994 it was noted that he had a history tinnitus which had 
increased in severity during his past detoxification and was 
now worse.  A January 1997 VAOPT records reflects a diagnosis 
of a probable panic disorder.  

Records from a November 1994 Agent Orange evaluation reflect 
that the veteran reportedly served in Vietnam from November 
1970 to January 1971.  On examination his hearing was grossly 
intact and his genitalia was normal.  There was no 
psychiatric evaluation but the diagnoses included PTSD.  

VAOPT records in July 1999 reflect that audiometric testing 
revealed a high frequency sensorineural hearing loss in both 
ears consistent with acoustic trauma.  He felt that his 
problem with possible Peyronie's disease (which he had first 
noticed after a traumatic removal of a Foley catheter while 
undergoing VA detoxification) was causing pain with erections 
and deceased sexual activity.  His psychiatric symptoms 
seemed very close to PTSD symptoms and it was noted that he 
had had 3 months of ship duty in a life-threatening 
environment and which was the start of his anxiety disorder, 
along with a bar fight in which another had been cut and an 
incident in which he became lost in a cave as well as being 
confined to small shipboard quarters.  In August 1999 there 
was an impression of possible Peyronie's disease vs. scarring 
in the urethra.  In September 1999 it was reported that 
hearing tests in records the veteran had with him documented 
a bilateral hearing loss.  In October 1999 it was noted that 
he had a 4-year history of painful erections and a history of 
traumatic removal of a Foley catheter.  A retrograde 
urethrogram, to rule out a stricture, was normal.  The 
assessment was Peyronies's disease.  Also in October 1999 he 
was afforded a psychiatric evaluation at which time he 
described multiple phobias that were rapidly generalizing as 
well as obsessive compulsive symptoms involving sidewalk 
rituals, checking locks and household safety.  His past 
history of trauma was mostly related to fights and other 
antisocial behaviors related to his participation in a drug 
culture after service, once having been shot by the police.  
While further evaluation was needed, he had antisocial 
personality traits but his most pressing distress was from 
phobias, generalized anxiety, OCD (obsessive-compulsive 
disorder).  It was felt that PTSD was probably present.  

In a September 1999 statement the veteran reported that 
during service he was a gunner on a howitzer on a ship in 
coastal waters near either Vietnam or Cambodia, at which time 
he began to have nightmares about falling off the ship and 
drowning.  The patrol lasted 3 months.  He became 
claustrophobic due to living in close quarters.  He lost 
respect for his superiors and began to experiment with drugs, 
leading to his use of heroin.  His ship was once near a 
"fire" near "LZ MaryJane" near the coast of Vietnam.  They 
were at that site for 3 weeks helping to finish building that 
base.  He did guard duty.  On one occasion he was injured in 
a fight in the Philippines and on another, someone tried to 
rob him at knifepoint.  During this time there was also 
heightened racial tension.  He developed a hearing loss and 
tinnitus from artillery fire.  He contracted venereal disease 
on several occasions during service and now had urinary tract 
pain, erectile dysfunction, and penile deformity.  In a 
December 1999 statement he reported that during service he 
wasn't sure that artillery fire, which led to a hearing loss 
and tinnitus, was aimed at enemies in Vietnam or was a 
practice drill.  

At a June 2000 RO hearing the veteran testified that he and a 
service comrade had gotten trapped for about half-an-hour in 
a cave in Japan while on maneuvers (page 2) and he 
subsequently had, and still has, nightmares about that event 
(page 3).  Later, on a ship, he became claustrophobic (page 
3).  His ship went to Vietnam but he never knew when he was 
in Vietnam (pages 4 and 5).  He was now employed at a VA 
Medical Center (page 5).  He had nightmares and described a 
bar fight in which he was hit over the head with a chair 
(apparently after military service) (page 6).  He was an 
artillery gunner during service and was exposed to cannon 
fire without wearing hearing protection (page 7).  As 
residuals of venereal disease during service he has developed 
sores in his upper groin area that appear occasionally and 
has scarring in urethra, for which he now took VA prescribed 
medication (page 8).  

Submitted at the June 2000 RO hearing was an April 12, 2000, 
statement from a VA Staff Psychiatrist reinforcing a note in 
the veteran's chart which indicated that the veteran did not 
have PTSD but had a panic disorder with agoraphobia which had 
its roots in his experience on board ship during service.  
His symptoms of hyperarousal, disturbed sleep, mental panic 
and depression were not characteristic of full-blown PTSD.  
In another statement of that same date signed by that 
psychiatrist and yet another VA psychiatrist it was reported 
that the veteran's panic disorder was precipitated by 
numerous stimuli, including being in small and closed places, 
e.g., stairwell and elevators, and was complicated by 
agoraphobia.  It was felt that this disorder had it origins 
in his military service. 

Received in August 2000 were statements from the veteran's 
wife and siblings reporting that the veteran has had a 
hearing loss and that his personality and behavior had 
changed since military service.  His wife also stated that he 
sometimes developed sores in his groin area and had a penile 
deformity.  

In an August 2000 statement a VA psychiatrist reported that 
the veteran needed immediate medical leave and, if possible, 
medical retirement due to a severe anxiety disorder and 
chronic insomnia.  

A December 2000 clinical record by a VA Staff Psychiatrist 
reflects that the veteran had had severe anxiety, panic 
attacks, agoraphobia since military experiences.  The veteran 
reported that the onset of severe anxiety symptoms began 
while doing guard duty at night on a transport ship without 
guardrails and he did not have a life vest or guns.  He also 
witnessed a knife assault on another marine during service.  
He had begun using alcohol, PCP, and heroin during service.  
He felt that his use of heroin was for self-medication to 
deal with severe anxiety and panic.  The diagnoses were panic 
attacks with agoraphobia, general anxiety disorder, severe 
major depression, and opiate dependence in remission.  There 
was also a diagnosis of penile lesion secondary to sexually 
transmitted disease.  It was commented that the veteran's 
severe anxiety disorders appeared to have heir origin during 
extremely fearful experiences during service.  

In April 2001 a service comrade stated he and the veteran 
were gunners on 105 Howitzers and did not use hearing 
protection.  Both were now experiencing hearing loss.  

At the February 2002 hearing before the undersigned Veterans 
Law Judge sitting at Albuquerque, New Mexico, the veteran 
testified that his MOS during his entire service was as an 
artillery gunner and he did not use hearing protection (pages 
3 and 4).  He was treated about six times for venereal 
disease during military service and about five times after 
service and it had caused a build-up of scar tissue in his 
penile urethra resulting in penile deformity (page 6).  He 
had pain on attempting intercourse and that antibiotics had 
not prevented recurrences nor would surgery be of any help 
(page 7).  A VA physician had informed him that this was due 
to inservice venereal disease (page 8).  He had agoraphobia, 
a fear of confined spaces, due to inservice experiences, 
particularly when many men were confined with the veteran in 
a big bunker (page 9) and from being within the small 
confines of a ship (page 10).  On another occasion he and at 
least one other man became lost in a cave in Japan (pages 10 
and 21).  He had been temporally assigned to Vietnam from 
December 1970 to March 1971 (page 10).  He had been inside 
Vietnam on Hill 485, close to DaNang (page 11) and performed 
guard duty and received small arms and mortar fire (page 12).  
At this time he was in constant fear and others in his 
company were injured (page 13).  He had dreams of these 
events and had sleep disturbance (page 14).  

On VA audiometric examination in March 2003 the veteran's 
claim file was reviewed and it was noted that audiometric 
testing in 1994, 1997, 1998, and 1999 revealed a mild to 
moderate high frequency hearing loss.  His inservice exposure 
to acoustic trauma was noted, as was his postservice 
employment.  His pure tone threshold levels, in decibels, 
were as follows:

Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
10
10
15
60
65
Left 
Ear
10
10
5
35
65

Speech recognition, using the Maryland CNC, was 88 percent in 
the right ear and 92 percent in the left ear.  It was 
commented that postservice occupational noise exposure had 
likely contributed to a high frequency hearing loss but any 
inservice acoustic trauma from artillery, which the examiner 
could not document, could have been responsible for an 
initial onset of hearing loss.  So, without a documented 
hearing loss during service it could not be concluded with 
any reasonable certainty that the current hearing loss 
occurred during a brief time of combat noise exposure during 
a three-month period in light of a 30-year history of noise-
related activities in occupational settings.  

On VA genitourinary examination in March 2003 the veteran 
complained of difficulty initiating an erection and pain on 
erection.  He sometimes had white spots on his penis and in 
the pubic area accompanied by urethral discomfort and whitish 
discharge.  On examination he had no plaques compatible with 
Peyronie's disease.  The examiner commented that the veteran 
had obstructive urinary tract symptoms for which he had been 
treated.  However, this could occur in the veteran's age 
group even without any other problems.  He had no history 
that this obstruction was due to stricture from venereal 
disease or any other problems in that respect.  He had 
definite early lower urinary tract symptoms and a history 
compatible with Peyronie's disease, even though he did not 
have a plaque.  These could all be a process of aging and not 
associated with anything else.  His vague symptoms, off and 
on, of discomfort in the urethra without any other findings 
were compatible with irritation and changes from his previous 
venereal disease in the 1970s but "this would be very hard 
to place together." 

On VA psychiatric examination in April 2003 the veteran's 
claim file and extensive medical records were reviewed.  He 
reported having served in Vietnam for 3 months between 1970 
and 1971 and described a variety of routine combat stressors.  
It was commented that he had a very difficult diagnostic 
picture, primarily due to overlap of symptoms of PTSD and 
other anxiety disorders.  Based on his report of symptoms he 
met the criteria for PTSD due to combat experiences.  His 
profile on a trauma symptom inventory was invalid due to an 
atypical response scale which might be indicative of high 
levels of distress and a tendency to endorse some unusual 
items but these items might be consistent with intrusive re-
experiencing in the context of PTSD.  He also met the 
criteria for a panic disorder with agoraphobia, opioid 
dependence in sustained full remission, and depressive 
disorder in remission.  It was noted that his difficulties 
with panic disorder and agoraphobia also had their roots in 
is military experiences or might represent a behavioral 
generalization of PTSD.  So, despite some diagnostic 
difficulty, he had an anxiety disorder secondary to his 
military experiences.  Thus, with favorable resolution of 
doubt, it was at least as likely as not that his current 
difficulties were accounted for by PTSD and a panic disorder 
with agoraphobia, both secondary to his military experiences.  

On file are medical records underlying the veteran's award of 
Social Security disability benefits.  

In July 2003 a response from the U.S. Marine Corps reflects 
that information provided was insufficient for the purpose of 
conducting any meaningful search in the veteran's behalf.  
There was no means to verify the incidents reported by the 
veteran without knowing the specific dates.  

Acquired psychiatric disorder, to include PTSD

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, but 
retroactively effective from March 7, 1997, to comply with 
the holding of The United States Court of Appeals for 
Veterans Claims (Court's) decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The regulatory amendment was made effective 
from the date of the Cohen decision.  As revised effective 
March 7, 1997, 38 C.F.R. § 3.304(f) requires (1) medical 
evidence diagnosing the condition in accordance with section 
4.125(a), i.e., the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2003).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  But these additional 
regulatory changes were primarily directed at claims 
involving service connection for PTSD based on a personal 
assault.  The changes in the regulation pertaining to PTSD, 
concerning this claim at issue, were not substantive in 
nature.  As such, the veteran would not be prejudiced by 
the Board deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is found to be 
satisfactory-that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

If, however, it is determined the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other 
corroborative evidence substantiating or verifying his 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

In addition, VA Adjudication Procedural Manual M21-1 provides 
in pertinent part:

A stressor is not to be limited to just one single 
episode.  A group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997).

There is competent medical evidence on file which indicates 
that that veteran had a personality disorder.  However, 
developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2003).  See also Johnson v. Principi, 3 Vet. 
App. 448, 450 (1992).  

To the extent that any postservice involvement in gang or 
drug related activity may have caused any acquired 
psychiatric disorder, including PTSD, these circumstances are 
unrelated to the veteran's military service and are not a 
basis for a grant of service connection for PTSD.  As to 
this, the earliest comments as to the origins of the 
veteran's nightmares was at the time of his detoxification in 
1993 and 1994 which his postservice life in the drug culture 
was the cause of his nightmares.  

The fact that the veteran was awarded the Vietnam Service 
Medal does not establish that he served in Vietnam.  Rather, 
the evidence shows that he did not service in Vietnam for 
three months as he alleges.  Accordingly, the Board cannot 
concede that he experienced any combat stressors, as he has 
stated and testified.  

Moreover, there is no corroboration of any noncombat 
stressors.  The statement from a service comrade only 
corroborates that they were both exposed to acoustic trauma 
from artillery fire and makes no reference to any stressors 
which might yield psychiatric sequelae.  

The diagnoses of PTSD and of a panic disorder with 
agoraphobia have all been predicated upon the actual 
occurrence of inservice stressors.  But, since inservice 
stressors are not shown, these diagnoses are without any 
plausible basis.  Since the basis is erroneous, these 
diagnoses are without probative value.  Likewise, the 
notations that the veteran abuse drugs, including heroin, as 
a form of self-medication for PTSD or a panic disorder with 
agoraphobia, is also without probative value.  

Thus, service connection for an acquired psychiatric 
disorder, to include PTSD, is not warranted.  

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385 (2003), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The Board concedes the veteran was exposed, as contended, to 
acoustic trauma during service in light of his military 
occupational specialty (MOS) of Field Artillery Battery Man.  

In the April 2004 Appellant's Brief, the veteran's service 
representative cited Peters v. Brown, 6 Vet. App. 540, 543 
(1994) which held that while the Board "relied [] on the 
absence of any entry in appellant's SMRs indicating that he 
had never been treated during service for complaints 
associated with hearing difficulties to discount his 
testimony of service incurrence" and that "[p]ursuant to 38 
U.S.C. § 1154(b), the absence of [SMRs] alone is an 
insufficient basis for denying service connection to a combat 
veteran who has submitted satisfactory lay or other evidence 
indicating service incurrence of a disease or injury" and, 
further, that "[t]he Board failed to rely on any clear and 
convincing evidence to the contrary."  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 -60 (1993) ("The Court agrees 
with the Secretary's assertion that [38 C.F.R. § ]3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.")  

The Board concedes the veteran was exposed, as contended, to 
acoustic trauma during service.  However, the case cited is 
inapplicable inasmuch as the Board does not concede that the 
veteran was in combat.  It is clear that the veteran now has 
a bilateral high frequency sensorineural hearing loss.  The 
2003 VA examiner indicated that while acoustic trauma from 
inservice artillery fire could have been responsible for the 
initial onset of a hearing loss, postservice exposure to 
acoustic trauma had likely contributed to a current hearing 
loss but it could not be concluded with reasonable certainty 
that the current hearing loss occurred during a brief time of 
three months of combat noise exposure in light of the long 
postservice history of noise exposure.  

As noted earlier, the Board does not concede that the veteran 
was in combat and certainly not for the three months alleged.  
While he may otherwise have been exposed to acoustic trauma 
from artillery which was not in combat, it would not be 
expected to be of significant frequency as the 2003 VA 
examiner apparently assumed.  This means that there is even 
less likelihood that the current hearing loss is of service 
origin.  

Accordingly, service connection for bilateral hearing loss is 
not warranted.  

Tinnitus

The first complaints of tinnitus are many years after 
military service.  As with the claim for service connection 
for bilateral hearing loss, this claims also rests on the 
veteran's exposure to inservice acoustic trauma.  For the 
same reason that the Board finds service connection is not 
warranted for bilateral hearing loss, the Board finds that 
service connection for tinnitus is not warranted.  

Residuals of Venereal Disease

It is shown that the veteran was treated for venereal disease 
on multiple occasions during military service.  However, the 
first indications that he has Peyronie's disease indicate 
that it was attributable to the postservice removal of a 
catheter.  The recent VA examination did not definitely 
confirm the presence of Peyronie's disease and noted that the 
veteran's current symptoms could simply be due to the aging 
process and not associated with anything else.  The comment 
by the examiner that the veteran's vague symptoms of urethral 
discomfort were compatible with his having had venereal 
disease in the 1970s was qualified by the remark that it 
"would be very hard" to make such a connection.  Thus, the 
Board must conclude that this medical opinion weighs against 
the claim.  

So, service connection for residuals of venereal disease is 
not warranted.  






ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, bilateral hearing loss, tinnitus, and residuals 
of venereal disease is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



